 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   Scott Johnson,                                 )   Case No.: 2:15‐cv‐2484‐KJM‐EFB
                                                    )
12                 Plaintiff,                       )   [PROPOSED] ORDER ON REQUEST FOR
                                                    )   CONTINUANCE OF DEBTOR EXAMINATION
13                  v.                              )
                                                    )
14   Kohanbash Century Plaza, LLC, et al.,          )   Date:         7/8/20
                                                    )   Time:         09:30 am
15          Defendants.                             )   Courtroom:   8
                                                    )
16                                                  )
                                                    )
17
18
                                                 ORDER
19
            Having read the foregoing request, and good cause appearing, it is hereby ORDERED
20
     that the Debtor Examination RE: Enforcement of Judgment of Monica Saavedra is continued
21
     from 3/25/20 to 7/8/20 at 9:30 am in Courtroom 8, 501 I Street, Sacramento, CA 95814, CA .
22
     IT IS SO ORDERED.
23
     Dated: March 18, 2020.
24                                                           _______________________________
                                                             Hon. Edmund F Brennan
25
                                                             US MAGISTRATE JUDGE
26
27
28


     (Proposed) Order on request to continue Debtor Exam
